                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                              NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JOE AGUILAR,
                                  11                                                     Case No. 18-07500 EJD (PR)
                                  12                     Plaintiff,                      ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13            v.
                                  14
                                        L. FU, et al.,
                                  15
                                                         Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed a pro se civil rights complaint pursuant to
                                  19   42 U.S.C. § 1983. On April 22, 2019, the Court dismissed Plaintiff’s complaint with leave
                                  20   to amend within twenty-eight days, i.e., no later than May 20, 2019. (Docket No. 10.)
                                  21   Plaintiff was advised that failure to respond in accordance with the Court’s order by filing
                                  22   an amended complaint in the time provided would result in the dismissal of this action
                                  23   without prejudice and without further notice to Plaintiff. (Id. at 6.)
                                  24          To date, Plaintiff has failed to file an amended complaint or to have any further
                                  25   communication with the Court. Accordingly, this action is DISMISSED without
                                  26   prejudice for Plaintiff’s failure to file an amended complaint. The Clerk shall terminate all
                                  27   pending motions and close the file.
                                  28   ///
                                   1            IT IS SO ORDERED.
                                   2   Dated: _____________________
                                                 6/3/2019                          ________________________
                                                                                   EDWARD J. DAVILA
                                   3
                                                                                   United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   PRO-SE\EJD\CR.18\07500Aguilar_dism-ac

                                  26

                                  27

                                  28                                           2
